In re River Parish Maintenance, Inc.;— Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Charles, 29th Judicial District Court, Div. “C”, No. 46,079; to the Court of Appeal, Fifth Circuit, No. 97-CW-0089.
Granted. Plaintiff has failed to make a sufficient showing that denial of production of the statement will unfairly prejudice him, or result in undue hardship or injustice. La. Code Civ.P. art. 1424; cf. Ogea v. Jacobs, 344 So.2d 953 (La.1977). Accordingly, the judgment of the trial court ordering production of the statements is reversed and set aside, and the case is remanded to the trial court for further proceedings.
CALOGERO, C.J., and LEMMON and KIMBALL, JJ., dissent from the order.
JOHNSON, J., not on panel.